UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 REAN SMITH,

                                       Plaintiff,                      19 Civ. 7076 (PAE)
                        -v-
                                                                           ORDER
 CALYPSO CHARTER CRUISES INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On December 26, 2019 the Court scheduled an initial pretrial conference in this matter

for February 14, 2020 at 10:30 a.m. On December 27, 2019, this case was automatically referred

to mediation. The initial conference is therefore adjourned. The parties are directed to file a

joint status letter within one week of the conclusion of mediation.

       SO ORDERED.

                                                              PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge

Dated: December 27, 2019
       New York, New York
